DETAILED ACTION
This is a first action on the merits.  Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements filed 11/11/2019 and 8/14/2020 have been received and considered.

Claim Objections
Claims 1-7 are objected to because of the following informalities:    
in claim 1, lines 9-11, element “control shift of a gear stage, the controlling of the shift of the gear stage comprising, in a case the selecting of the current gear stage newly selects a target gear stage” should be corrected to --control a shift of the gear stage, the controlling of the shift of the gear stage comprising, when the selecting of the current gear stage newly selects a target gear stage--;

in claim 1, line 17, element “that stall amount of the vehicle” should be corrected to --that a stall amount of the vehicle--;
in claim 1, lines 19-20, element “wherein in the controlling of the shift of the gear stage, even in a state where the downshifting is prevented, in a case a state of the vehicle satisfies a predetermined condition” should be corrected to --wherein in the controlling of the shift of the gear stage, in a state where the downshifting is prevented, when a state of the vehicle satisfies a predetermined condition--;
in claims 2, 5, and 6, line 5, claim 3, line 9, and claim 4, line 2, element “in a case” should be corrected to --when--;
in claim 7, lines 8-9, element “controlling shift of a gear stage comprising, in a case the selecting newly selects a target gear stage” should be corrected to --controlling a shift of the gear stage comprising, when the selecting of the current gear stage newly selects a target gear stage--;
in claim 7, lines 11-13, element “maintain the current gear stage with preventing downshifting from the current gear stage to the target gear stage on a condition that” should be corrected to --maintain the current gear stage and preventing downshifting from the current gear stage to the target gear stage, on a condition that--;
in claim 7, line 15, element “that stall amount of the vehicle” should be corrected to --that a stall amount of the vehicle--;
in claim 7, lines 18-19, element “wherein even in a state where the downshifting is prevented, in a case a state of the vehicle satisfies a predetermined condition” should be corrected to --wherein in a state where the downshifting is prevented, when a state of the vehicle satisfies a predetermined condition--.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, the prior art does not disclose or render obvious in a state where the downshifting is prevented, when a state of the vehicle satisfies a predetermined condition, the shift electronic control unit is configured to control the shift of the gear stage to downshift to the target gear stage without preventing the downshifting, in combination with the other elements required by claims 1 and 7, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozeki, JP 2014-001824; and Ishiguro et al., U.S. Patent 10,428,937 – each discloses a transmission control device that decides whether to prevent a downshift or use normal shift control.  Neither reference discloses a transmission control device that decides to prevent a downshift, and in a state where that decision has been made, chooses to downshift anyway.
Burt et al., U.S. Patent 9,937,916 – discloses when there’s an object in the vehicle path, shifting is prevented based on braking conditions, and then the shift prevention is deactivated based on the braking conditions.  Burt et al. does not disclose transmission control based on vehicle running conditions in conjunction with the road slope of current and future travel segments.

Conclusion
This application is in condition for allowance except for the formal matters above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619